            Case 1:18-mc-00167-ABJ Document 19 Filed 01/04/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :
                                                :
       v.                                       :
                                                :
PAUL J. MANAFORT, JR.,                          :
                                                :
       Defendant                                :
                                                :
                                                :
IN RE:                                          :      Case No. 1:18-mc-00167
 PETITIONS FOR RELIF CONCERNING                 :
 CONSENT ORDER OF FORFEITURE                    :      Judge Amy Berman Jackson
                                                :
                                                :
WOODLAWN, LLC,                                  :
                                                :
       Petitioner                               :
                                                :


                               NOTICE OF APPEARANCE

       The Clerk of Court will please note the appearance of David B. Smith as counsel for

petitioner Woodlawn, LLC in this matter.

                                                Respectfully submitted,


                                                       /s/ David B. Smith
                                                David B. Smith
                                                D.C. Bar No. 403068
                                                David B. Smith, PLLC
                                                108 North Alfred Street, 1st Floor
                                                Alexandria, Virginia 22314
                                                (703) 548-8911
                                                Facsimile (703) 548-8935
                                                dbs@davidbsmithpllc.com




                                            1
         Case 1:18-mc-00167-ABJ Document 19 Filed 01/04/19 Page 2 of 2



                                     Certificate of Service

       I hereby certify that on the 4th day of January, 2019, I electronically filed the foregoing

notice with the Clerk of Court using the CM/ECF system, which will send a notification of such

filing (NEF) to the following CM/ECF user(s):

                      Andrew Weissmann
                      U.S. Department of Justice
                      Special Counsel’s Office
                      950 Pennsylvania Avenue, N.W.
                      Washington, D.C. 20530
                      aaw@usdoj.gov

                      Daniel H. Claman
                      U.S. Department of Justice, Criminal Division
                      Money Laundering and Asset Recovery Section
                      1400 New York Avenue, N.W.
                      Suite 10200
                      Washington, D.C. 20530
                      daniel.claman@usdoj.gov

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                           /s/ David B. Smith
                                                    David B. Smith
                                                    D.C. Bar No. 403068
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st Floor
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911
                                                    Facsimile (703) 548-8935
                                                    dbs@davidbsmithpllc.com




                                                2
